J J.-
y ,-; __
 ·,        '
                              I~   THE
                                             CAUSE NO ..
                                          COUR~
                                                           J'& 7ft' t- . :-z¥:?(7
                                                   OF CRIMINAL APPEALS OF'TEXAS
                           P.O. §OX      12308,,CAPI~AL       STATION, AUSTIN. TEXAS
               EX PARTE
                                                        78711

               ERNEST BENTON,
                                                                                                :,_;;-
                                              :~WRIT   OF MANDAMUS
               DEAR HONORABLE SAID JUDGE OF THIS COURT:
                  COMES NOW, ERNEST BENTON, Defendant pro se and presents this
               Motiom~c Wt'f~ of Mandawus to· Order said foll-owing Court to trans-
               mit Defendant's 2015 filed           ~1.07    Writ   applic~tion   to the Court of
               Criminal appeals Of         T~xas    pursuant to Texas Code of Criminal Pro-
               cedures Art.ll.07         ~e~tion    citin~   that all said filed application
               shall be tr-d;1:>:nitted after Stat.e's Attorney and Trial Court has had
               time to review any matigating issues and to had a chance to resolve
               any said issues presented on a 11.07 application;
                  This    saiddH~nor-able     Court has jurisdiction pursuant to article
               4.04 sec.l and sec.2 of Texas Code of Criminal Pr-ocedure.
                  This said Honorable Court [Texas Court of Criminal Ap}eals] can
               request this 11,07 fr-om the Collingsworth County Clerk or/and order
               the Said Judge of lOOth. Judicial District Court to order said clerk
               to transmit 3aid 11.07         applic~ntion!McCree        v. Hampton,824 SE2d 578,
               579(1992)!

               Re;Tr.#28?8 and Tr.#2879 to 11.07 writ mailed off May 13,2015?

               Re~~mitted;
                                                                               RECEIVED IN
               Ernest Benton       Dated;    )$'(/62(/3                   COURT OF CRIMINAL APPEALS
               2664 FM 2054
               Tennnessee Coiliony,Texas 75886
                                                                                  JUL 20 2015

                                                                              Abet Acosta, Clerk